FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        March 21, 2017
                          _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
XIU LIN, a/k/a Ziu Lin,

      Petitioner,

v.                                                         No. 16-9535
                                                       (Petition for Review)
JEFF SESSIONS,* United States Attorney
General,

      Respondent.
                          _________________________________

                              ORDER AND JUDGMENT**
                          _________________________________

Before KELLY, MATHESON, and McHUGH, Circuit Judges.
                  _________________________________

      Xiu Lin, a native and citizen of the People’s Republic of China and proceeding

pro se as petitioner, seeks review of a Board of Immigration Appeals (BIA) order

affirming an Immigration Judge (IJ) removal order. The BIA dismissed Ms. Lin’s

requests for asylum, restriction on removal, and protection under the Convention



      *
        In accordance with Rule 43(c) of the Federal Rules of Appellate Procedure,
Jeff Sessions is substituted for Loretta E. Lynch as the respondent in this action.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Against Torture (CAT). Exercising jurisdiction under 8 U.S.C. § 1252, we deny the

petition for review.

                                I.   BACKGROUND

      Ms. Lin entered the United States in March 2003 and was taken to Denver,

Colorado. Her parents had hired a smuggler to transport her from China but had not

paid his full fee, so the smuggler required Ms. Lin to work in a restaurant without pay

for two years. In 2005, she married a Chinese national. They have two children who

are United States citizens.

      In October 2010, Ms. Lin was charged with removability as an alien present in

the United States without admission or parole. She conceded removability and

requested asylum, withholding of removal, and CAT protection. She claimed she

would be persecuted and tortured if returned to China because she is a practicing

Catholic.

    A. Asylum Application, Pretrial Statement, and Immigration Court Testimony

      Ms. Lin’s case hinges on her account of her 1998 arrest in China for

participation in an underground Catholic church.

      In her asylum application, Ms. Lin described how the Chinese police treated

her: “During the interrogation, the police beat me, mistreated me and suppressed

me.” Admin. R. at 424. Her pretrial statement similarly recounted the episode:

“During her detention, she was interrogated, beaten, and mistreated by the police.

After her release, the police often went to her home to harass her.” Id. at 405.



                                         -2-
      The IJ held several hearings. Ms. Lin was represented by counsel and

expanded on these allegations. She testified that she and her sister attended an

underground Catholic house church. In November 1998, Ms. Lin was arrested for

printing church calendars. She testified that the police detained her for seven days,

slapped her across the face, grabbed her hair and slammed her head on the table, and

beat her hand with a baton. The pain caused her to scream and lose consciousness.

The beatings, she said, damaged her legs and prevented her from attending the church

for half a year. She told no one of the beatings except her sister.

      Ms. Lin testified that she initially did not reveal to the police the identity of

anyone in her underground church who directed her to print the calendars, but later in

the police interrogation after the beatings she identified a church member who had

done so. In contrast, on redirect examination at a later hearing, Ms. Lin testified that,

although the local priest took the lead in printing and distribution of the church

calendars, she told the police that she alone had done so.

      Ms. Lin also testified that her sister was arrested in China for conducting a

Catholic mass. Although Ms. Lin had stated in her asylum application that this arrest

had occurred in January 2011, at the August 4, 2011 hearing she said her sister’s

arrest happened in January 2010. On further questioning by her attorney, Ms. Lin

stated that the arrest was in January 2011, seven months before the hearing.




                                          -3-
                   B. Immigration Judge Credibility Determinations

      The IJ found Ms. Lin’s testimony not credible, citing discrepancies between

her testimony and her application documents concerning her November 1998 arrest.

The IJ also found internal inconsistencies in Ms. Lin’s testimony:

       she testified that she identified to the police the person who had
        instructed her to print the church calendars and later testified that she
        acted alone;

       she claimed that she was a devout Catholic, but she did not know the
        identity of the Pope, and

       she testified that she and her husband belonged to the same Catholic
        church, but later testified that her husband was a Protestant and did
        not go to church with her.

      The IJ also noted that Ms. Lin testified her sister’s arrest occurred in January

2010 and that she did not change her testimony until confronted with her pretrial

statement, which stated that the arrest happened in January 2011. The IJ rejected Ms.

Lin’s explanation that the inconsistency was a mistake given the proximity of the

arrest to the hearing (seven months).

      The IJ found other inconsistencies. Ms. Lin testified that her mother paid

45,000 yuan to obtain her sister’s release from jail, contradicting her pretrial

statement and her sister’s letter, which both asserted the amount was 20,000 yuan.

The IJ rejected Ms. Lin’s explanation as to why she did not include that fact before

she testified that 25,000 of the 45,000 yuan payment was an unofficial bribe.

      Ms. Lin testified that her sister was a church leader in China in 2001, but a

letter from her sister stated that she had become a church leader in 2010. The IJ also

                                          -4-
noted that Ms. Lin did not respond to questions about why her family had paid for her

to leave China but had not done the same for her sister.

      Ms. Lin’s counsel called Ms. Lin’s co-parishioner and the principal at her

nephew’s school to testify about Ms. Lin’s practice of Catholicism in the United

States. But the IJ gave diminished weight to the testimony of this witness because

she had been in the hearing room at a prior hearing when Ms. Lin testified.

      The IJ found implausible Ms. Lin’s testimony that she told no one at her

underground church in China, including the priest, that the police had beaten her.

She claimed she told only her sister, who eventually told church members. The IJ

also found implausible:

           that the church members would not know about such a serious
            beating, inflicted on an allegedly active church member while
            providing a service to the church, that prevented her from
            walking or attending church for half a year;

           that the Chinese police checked on Ms. Lin every week following
            her release from custody but did not arrest, inquire after, or
            search for the individual she identified as the person who
            instructed her to print the calendars;

           Ms. Lin’s claim that her family would not help her sister leave
            China given Ms. Lin’s claims that her sister also suffered a police
            beating; and

           Ms. Lin’s inability to remember the name or denomination of the
            church where she was married when these details would be
            important to her in light of her Catholic faith, for which she was
            allegedly persecuted.




                                         -5-
          C. Immigration Judge and Board of Immigration Appeals Decisions

      Having found Ms. Lin not credible, the IJ denied Ms. Lin’s application for

asylum, withholding of removal, and CAT protection. Accordingly, the IJ ordered

Ms. Lin removed to China. Ms. Lin timely appealed to the BIA, challenging the IJ’s

credibility determination. The BIA affirmed the IJ’s findings and removal order. On

appeal to this court, Ms. Lin challenges the determination that she was not credible.1

                           II. STANDARD OF REVIEW

      We review the BIA’s decision under a substantial evidence standard,

considering the record as a whole. Neri-Garcia v. Holder, 696 F.3d 1003, 1008 (10th

Cir. 2012). Under that standard, “[a]gency findings of fact are conclusive unless the

record demonstrates that any reasonable adjudicator would be compelled to conclude

to the contrary.” Sidabutar v. Gonzales, 503 F.3d 1116, 1122 (10th Cir. 2007)

(internal quotation marks omitted); see also 8 U.S.C. § 1252(b)(4)(B) (stating

“administrative findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary”).

      “The IJ’s credibility assessment is a factual finding, and will ordinarily be

given great weight.” Htun v. Lynch, 818 F.3d 1111, 1118-19 (10th Cir. 2016)

(citation and internal quotation marks omitted). Credibility findings can be based on

      1
        Ms. Lin also contends generally that the agency should have considered
documentation she submitted, but she has not described the documents in question,
nor has she explained how the agency erred in failing to consider them. We therefore
do not address this argument. See United States v. Wooten, 377 F.3d 1134, 1145
(10th Cir. 2004) (“The court will not consider [appellate claims] adverted to in a
perfunctory manner, unaccompanied by some effort at developed argumentation.”
(internal quotation marks omitted)).
                                         -6-
“any inaccuracies or falsehoods” in an asylum applicant’s written or oral statements

“without regard to whether an inconsistency, inaccuracy, or falsehood goes to the

heart of the applicant’s claim.” § 1158(b)(1)(B)(iii).

      When, as here, the BIA has issued a single-member decision, “we will not

affirm on grounds raised in the IJ decision unless they are relied upon by the BIA,

[but] we are not precluded from consulting the IJ’s more complete explanation of

those same grounds.” Maatougui v. Holder, 738 F.3d 1230, 1237 n.2 (10th Cir.

2013) (internal quotation marks and alterations omitted).

      We liberally construe Ms. Lin’s pro se filings. See Garrett v. Selby Connor

Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). We do not, however, “take on

the responsibility of serving as the litigant’s attorney in constructing arguments and

searching the record.” Id. “[P]ro se parties [must] follow the same rules of

procedure that govern other litigants.” Id. (internal quotation marks omitted).

                                    III. ASYLUM

      The BIA based its decision solely on Ms. Lin’s lack of credibility. Under the

substantial evidence standard, we cannot conclude that any reasonable adjudicator

would be compelled to disagree with the BIA’s credibility finding. We start with the

asylum request.

      To be eligible for asylum, an alien must first show that she is a “refugee.”

Wiransane v. Ashcroft, 366 F.3d 889, 893 (10th Cir. 2004). To establish refugee

status, the applicant must demonstrate that she has suffered past persecution or has “a

well-founded fear of [future] persecution on account of race, religion, nationality,

                                          -7-
membership in a particular social group, or political opinion.” 8 U.S.C.

§ 1101(a)(42)(A); Tulengkey v. Gonzales, 425 F.3d 1277, 1280 (10th Cir. 2005).

“The burden of proof is on the applicant to establish that [she] is a refugee.”

8 U.S.C. § 1158(b)(1)(B)(i).

                         A. Pretrial Documents and Testimony

      As the BIA noted, Ms. Lin’s hearing testimony differed from her pretrial

written documents describing her experiences while under arrest in China in 1998.

Ms. Lin counters that her testimony was more detailed but not contradictory. She

explains that because her experience was a painful memory, she did not describe it

more fully in her March 2011 asylum application or in her July 2011 pretrial

statement.2

      We agree Ms. Lin’s brief written descriptions of how the police treated her in

China do not conflict with her more detailed hearing testimony. We “must be

sensitive to the pressures bearing on persons seeking to escape persecution and make

allowances for omissions of detail in their early accounts of what befell them.”

Ismaiel, 516 F.3d at 1206. But here, counsel assisted in preparing the pretrial

documents well over a decade after Ms. Lin’s arrest and alleged beating. Thus,

“[t]he time elapsed since the alleged trauma and the assistance of counsel should

reduce the number of omitted items later elicited in testimony.” Id. These


      2
         Ms. Lin contends that the IJ did not allow her to provide this explanation, but
the record demonstrates that her attorney asked for an explanation, to which she
replied, “It was such a painful memory. I don’t even want to mention it.” Admin. R.
at 162.
                                          -8-
circumstances can “support[] an adverse credibility finding.” Id. Further, the agency

properly considered “all relevant factors,” including “the consistency of [Ms. Lin’s]

testimony with other evidence of record.” § 1158(b)(1)(B)(iii).

                                B. Inconsistent Testimony

      The BIA also found Ms. Lin not credible based on her inconsistent testimony

as to whether she revealed to the Chinese police the identity of the person who told

her to print the church calendars. Ms. Lin first testified that she did not reveal the

name of anyone else involved in printing the calendars until she could not stand the

torture anymore. But she testified at a later hearing that she had told the police she

acted alone. She argues that her testimony at the later hearing was “not technically

inconsistent” with her earlier testimony. Aplt. Br. at 6. But her later testimony was

inconsistent because it did not mention that she had revealed the name of another

person involved in printing the calendars. Inconsistent statements are properly the

basis of an adverse credibility determination. See § 1158(b)(1)(B)(iii). Ms. Lin also

complains that the IJ did not allow her to explain this discrepancy. The record

reflects, however, that Ms. Lin was free to respond fully to the questions posed by

her attorney.

      The BIA further discounted Ms. Lin’s credibility based on her inconsistent

testimony concerning the year her sister was arrested for conducting a Catholic mass

in China. After testifying that the date was January 2010, and after being shown her

prior statement, she changed her testimony to January 2011. Ms. Lin argues she was

“too excited emotionally so [she] mentioned the wrong time previously.” Aplt. Br. at

                                          -9-
12. But the BIA found this argument not persuasive because the arrest occurred just

seven months before Ms. Lin’s hearing, a relatively short time span that she could

have been expected to recollect.

                              C. Corroborative Evidence

      The BIA evaluated Ms. Lin’s corroborative evidence and concluded that it was

insufficient to rehabilitate her inconsistent testimony. The BIA noted that the letter

from Ms. Lin’s sister did not support her assertion that their mother had to pay

45,000 yuan, rather than 20,000 yuan, to secure her sister’s release from jail. The

BIA also endorsed the IJ’s decision to give diminished weight to Ms. Lin’s witness

who had been present during an earlier hearing.

                            D. Substantial Evidence Review

      Having reviewed the record under the deferential substantial evidence standard

of review, we hold that a reasonable adjudicator would not be compelled to conclude

that Ms. Lin must be considered credible.3 We therefore deny the petition on the

asylum request.




      3
        Ms. Lin also challenges the IJ’s remaining adverse credibility findings. We
do not address these issues because our review is limited to grounds relied on by the
BIA. See Xue v. Lynch, 846 F.3d 1099, 1103 (10th Cir. 2017) (“[I]n deference to the
agency’s own procedures, we will not affirm on grounds raised in the IJ decision
unless they are relied upon by the BIA in its affirmance.” (internal quotation marks
omitted)).

                                         - 10 -
             IV. RESTRICTION ON REMOVAL AND CAT RELIEF

      Our foregoing review of the BIA’s credibility determination applies with equal

force to Ms. Lin’s other requests for relief.

      “The showing required for [restriction on] removal is more stringent tha[n] the

showing required for asylum.” Zhi Wei Pang v. Holder, 665 F.3d 1226, 1233

(10th Cir. 2012). To obtain such relief, “an applicant must demonstrate that there is a

clear probability of persecution” on one of the five enumerated grounds. Id. (internal

quotation marks omitted). And to be eligible for protection under the CAT, “an

individual must establish that it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.” Id. at 1233-34 (internal

quotation marks omitted).

      Having failed to meet the burden required for asylum, Ms. Lin’s claim for

restriction on removal necessarily fails. See id. at 1234 (holding that an applicant

who “fails to satisfy the lower burden of proof required for asylum . . . also fails to

satisfy the higher standard of eligibility for [restriction on] removal”).

      To establish her CAT claim, Ms. Lin relies on the same evidence as for her

asylum claim, which the agency found not to be credible, so CAT relief also was

properly denied. See Ismaiel, 516 F.3d at 1206 (upholding the denial of CAT relief

based on adverse credibility finding).




                                          - 11 -
                         V. CONCLUSION

We deny the petition for review.


                                      ENTERED FOR THE COURT,



                                      Scott M. Matheson, Jr.
                                      Circuit Judge




                                   - 12 -